Title: From Thomas Jefferson to John Adams, 27 December 1785
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Dec. 27. 1785.

Your favors of the 13th. and 20th. were put into my hands today. This will be delivered you by Mr. Dalrymple, secretary to the legation of Mr. Craufurd. I do not know whether you were acquainted with him here. He is a young man of learning and candor, and exhibits a phaenomenon I never before met with, that is, a republican born on the North side of the Tweed.

You have been consulted in the case of the Chevalr. de Mezieres nephew to Genl. Oglethorpe, and are understood to have given an opinion derogatory of our treaty with France. I was also consulted, and understood in the same way. I was of opinion the Chevalier had no right to the estate, and as he had determined the treaty gave him a right, I suppose he made the inference for me that the treaty was of no weight. The Count de Vergennes mentioned it to me in such a manner that I found it was necessary to explain the case to him, and shew him that the treaty had nothing to do with it. I inclose you a copy of the explanation I delivered him.
Mr. Boylston sold his cargo to an Agent of Monsieur Sangrain. He got for it 55. livres the hundred weight. I do not think that his being joined to a company here would contribute to it’s success. His capital is not wanting. Le Couteux has agreed that the Merchants of Boston sending whale oil here, may draw on him for a certain proportion of money, only giving such a time in their draughts as will admit the actual arrival of the oil into a port of France for his security. Upon these draughts Mr. Barrett is satisfied they will be able to raise money to make their purchases in America.—The duty is 7₶10 on the barrel of 520 ℔ French, and 10. sous on every livre, which raises it to 11₶5, the sum I mentioned to you. France uses between 5. and 6. millions of pounds weight French, which is between 3. and 4000 tons English. Their own fisheries do not furnish one million and there is no probability of their improving. Sangrain purchases himself upwards of a million. He tells me our oil is better than the Dutch or English, because we make it fresh, whereas they cut up the whale and bring it home to be made, so that it is by that time entered into fermentation. Mr. Barrett says that 50. livres the hundred weight will pay the prime cost and duties and leave a profit of 16. per cent to the merchant. I hope that England will within a year or two be obliged to come here to buy whale oil for her lamps.
I like as little as you do to have the gift of appointments. I hope Congress will not transfer the appointment of their Consuls to their ministers. But if they do, Portugal is more naturally under the superintendance of the minister at Madrid, and still more naturally under the minister at Lisbon, where it is clear they ought to have one. If all my hopes fail, the letters of Govr. Bowdoin and Cushing, in favor of young Mr. Warren, and your more detailed testimony in his favor, are not likely to be opposed by evidence of equal weight in favor of any other.

I think with you too that it is for the public interest to encourage sacrifices and services by rewarding them, and that they should weigh to a certain point in the decision between candidates.
I am sorry for the illness of the Chevalr. Pinto. I think that treaty important: and the moment to urge it is that of a treaty between France and England.
Lamb, who left this place the 6th. of Nov. was at Madrid the 10th. of this month. Since his departure Mr. Barclay has discovered that no copies of the full powers were furnished to himself, nor of course to Lamb. Colo. Franks has prepared copies which I will endeavor to get to send by this conveiance for your attestation: which you will be so good as to send back by the first safe conveiance and I will forward them. Mr. Barclay and Franks being at this moment at St. Germain’s, I am not sure of getting the papers in time to go by Mr. Dalrymple. In that case I will send them by Mr. Bingham.
Be so good as to present me affectionately to Mrs. and Miss Adams, to Colos. Smith and Humphries and accept assurances of the esteem with which I am Dear Sir Your friend & servt.,

Th: Jefferson


P.S. Be pleased to forward the inclosed, sealing that to Congress after you have read it.

